DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on March 04, 2022. In virtue of this amendment, claims 1-9 are now pending in the instant application.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A light source device comprising: … “wherein the lighting circuit is configured to supply power to the light source unit arranged on the secondary side of the transformer by operation of the switching element, the controller is configured to enable performing a steady-state operation of controlling ON/OFF of the switching element at a steady-state operation frequency (f1) to steadily light the dielectric barrier discharge lamp; and a determination operation of controlling ON/OFF of the switching element at a determination operation frequency (f2) higher than the steady-state operation frequency (f1), and the determination unit determines whether or not to stop the lighting operation based on the current or the voltage detected by the detector when the controller controls the switching element at the determination operation frequency (f2)”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-4 are allowed as being dependent on claim 1).
A lighting circuit for a dielectric barrier discharge lamp, the lighting circuit comprising: … “wherein the lighting circuit is configured to supply power to the secondary side of the transformer connected to the dielectric barrier discharge lamp by operation of the switching element, the controller is configured to enable performing a steady-state operation of controlling ON/OFF of the switching element at a steady-state operation frequency (f1) to steadily light the dielectric barrier discharge lamp; and a determination operation of controlling ON/OFF of the switching element at a determination operation frequency (f2) higher than the steady-state operation frequency (f1), and the determination unit determines whether or not to stop the lighting operation based on the current or the voltage detected by the detector when the controller controls the switching element at the determination operation frequency (f2)”, in combination with the remaining claimed limitations as claimed in independent claim 5 (claims 6-8 are allowed as being dependent on claim 5).
A driving method for lighting a dielectric barrier discharge lamp comprising … “performing a steady-state operation of controlling ON/OFF of the switching element at a steady-state operation frequency (f1) to steadily light the dielectric barrier discharge lamp; and a determination operation of controlling ON/OFF of the switching element at a determination operation frequency (f2) higher than the steady-state operation frequency (f1) before the steady-state operation, and determining whether or not to stop the lighting operation based on the current or the voltage detected by the detector when the controller controls the switching element at the determination operation frequency (f2)”, in combination with the remaining claimed limitations as claimed in independent claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Yeh – US 8,391,028
Prior art Claessens et al. – US 2019/0149051
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 8, 2022